Citation Nr: 1508043	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  08-03 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than April 22, 2009, for the award of a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel

INTRODUCTION

The Veteran had active duty service from August 1961 to November 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2013.  A transcript of that hearing has been associated with the claims file.

In June 2014, the Board remanded this matter for further development.  Also at that time, the Board remanded issue of service connection for a left hip disability.  That claim was granted by the Agency of Original Jurisdiction (AOJ) in an October 2014 rating decision.  Thus, that issue is resolved and no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this matter to obtain a retrospective opinion as to whether the Veteran's service-connected disabilities rendered him unemployable prior to April 22, 2009.  As the requested opinion has not yet been obtained, additional remand is necessary.  

In August 2014, a VA examiner opined that the Veteran's hip/pelvis disability would prohibit work duties that entailed heavy labor or rigorous physical exertion, but his symptoms would not prohibit sedentary work activities, such as administrative or clerical work.  In October 2014, another VA examiner offered an opinion regarding the Veteran's PTSD.  The examiner stated that in his last PTSD review examination dated in February 2010, he noted that the Veteran's PTSD lead to isolative behavior and trouble interacting with people, particularly in crowded situations.  The examiner stated, "I noted that he could likely work in some limited capacity that did not involve a lot of interaction with others."

Significantly, it does not appear that the October 2014 VA opinion has been considered by the AOJ, as it is not listed and actually postdates the October 2014 Supplemental Statement of the Case.  Further, neither the August 2014 nor October 2014 opinion addressed the whether the Veteran was unemployable based on the combined effects of his service-connected disabilities, which now also include a left hip disability, for the period from November 2007 to April 22, 2009, without regard to his age or nonservice connected disabilities.   Thus, remand is necessary to obtain the requested opinion.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to a VA physician to obtain a retrospective opinion as to whether the Veteran was unemployable based on the combined effects of his service-connected disabilities prior to April 22, 2009.  If available, the AOJ should request an opinion from a VA Occupational Medical Specialist.  The Veteran's claims file must be reviewed by the examiner and the examiner should explain the reasons for the opinions provided. 

The examiner must review all pertinent records associated with the electronic claims files, with a particular emphasis on all relevant evidence dated prior to April 22, 2009.  The examiner must then opine as to whether the Veteran was   as likely as not unable to obtain and retain substantially gainful employment based on the combined impact of service-connected disabilities that were in effect prior to April 22, 2009 (PTSD-50%, knees-10% each, left hip-10%, low back-10%, tinnitus-10%, hemorrhoids-0% and scars-0%) from November 2007 to April 22, 2009, without regard to his age or nonservice connected disabilities.     The salient question is whether the Veteran was capable    of performing the physical and mental acts required by employment from November 2007 to April 22, 2009, not whether he was able to find employment. 

2.  After completion of the above, review the record      and determine if the Veteran's claim can be granted.  If additional development is deemed necessary in response to the above, such should be accomplished.  If the claim remains denied, issue a supplemental statement of the  case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




